Norval, C. J.
This was an action instituted before a justice of the peace by the plaintiff in error, where it obtained a judgment, and the defendant prosecuted an appeal. In the district court there was a verdict for the defendant. The record before us consists solely of the transcript of the justice docket, the pleadings in the district court, and the verdict of the jury. If a judgment has been entered on the verdict, the record before us fails to disclose it. There being no final judgment in the case, the proceeding in error must be dismissed. (Daniels v. Tibbets, 16 Neb., 666; Gartner v. State, 36 Neb., 280; Stone v. Neeley, 34 Neb., 81; Smith v. Johnson, 37 Neb., 675; Baker v. Kloster, 41 Neb., 890.) The petition in error is
Dismissed.